DETAILED ACTION
Applicant’s response, filed 10 June 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 1, 12, 15-16, and 18 are objected to.

Priority
The effective filing date of the claimed invention is 02 Oct. 2020.

Drawings
The replacement drawing sheet received 10 June 2022 has been entered.
The objection to the drawings in the Office action mailed 10 March 2022 has been withdrawn in view of the replacement drawing sheet received 10 June 2022.
The drawings received 02 Oct. 2021 and 10 June 2022 are accepted. 

Specification
The objection to the disclosure in the Office action mailed 10 March 2022 has been withdrawn in view of the amendments to the specification received 10 June 2022.

Claim Objections
The objection of claims 12 and 14 in the Office action mailed 10 March 2022 has been withdrawn in view of claim amendments received 10 June 2022.
Claims 1, 12, 15-16, and 18 are objected to because of the following informalities. Any newly recited portion herein is necessitated by claim amendment.
Claim 1 recites “…estimating…for said NGS assay, said patient sample and said variant”. A comma should be placed after the penultimate member in the list. Therefore, claim 1 should be amended to recite “…estimating…for said NGS assay, said DNA sample, and said variant”.
Claim 12 recites “The method of claim 1, wherein the NGS assay…, further comprising estimating…”, which is a grammatical error and should include an “and” between the two limitations in claim 12 to recite “The method of claim 1, wherein the NGS assay…, and further comprising estimating…”.
Claim 15 recites “…a table of the library conversion rate value according to genomic position or set of positions”, which is a grammatical error and should recite “…according to genomic positions or sets of positions.”, to correct for the claim amendment deleting “at each” before “genomic position or set of positions”. 
Claims 16 and 18 recite “…depends on a DNA sample type, wherein the patient sample is…”, which is a grammatical error and should include an “and” between the two wherein clauses to recite “… depends on a DNA sample type, and wherein the patient sample is…”.
Appropriate correction is required. 

Response to Arguments
Applicant's arguments filed 10 June 2022 regarding the objection to claims 12 and 14 have been fully considered but they do not pertain to the claim objections set forth above.
Applicant's arguments filed 10 June 2022 regarding the objection to claim 1 have been fully considered but they are not persuasive. 
Applicant remarks that claims 1, 12, and 14 have been amended in accordance with the Examiner’s suggestions, and thus the claim objections should be withdrawn (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive. In the previous Office action, it was stated that claim 1 is missing a comma after the penultimate member of the list in the recited list of “said NGS assay, said DNA sample and said variant”, as discussed above; a comma should be placed between “DNA sample” and “said variant” to overcome the objection.

Claim Interpretation
Independent claim 1 recites “next-generation-sequencing (NGS)”. Applicant’s specification at para. [0039] defines next-generation-sequencing to be the same as high throughput sequencing, referring to real time sequencing of multiple sequences in parallel. Therefore, for purpose of examination, the term “next-generation-sequencing” is interpreted to mean a sequencing method that occurs in real time and sequences multiple sequences in parallel.
Independent claim 1 recites a “molecular count”. Applicant’s specification at para. [0047] defines a “molecular count” to be the number of distinct DNA molecules present in an original DNA sample for which at least one DNA product is observed. Therefore, the molecular count refers to the number of molecules in an original DNA sample that was sequenced. 
Independent claim 1 recites “identifying….with a variant caller…; obtaining, via the variant caller, a measurement of a molecular count….; obtaining, via the variant caller, one or more analytical factors…; producing…via the variant caller, synthetic alignment data….”. Because the variant caller is modified by sufficient acts for performing the function of calling variants (e.g. obtaining, identifying, producing etc.), the term is not interpreted under 35 U.S.C. 112(f), and instead will be given its broadest reasonable interpretation of software for calling variants. 
Claim 2 recites “…wherein the one or more analytical factors of the NGS assay are predetermined values stored in memory in association with the NGS assay identifier”. Claim 1, from which claim 2 depends, recites “…obtaining one or more analytical factors of the NGS assay used to process the patient sample”. Given the method of claim 1 only requires obtaining the one or more analytical factors, claim 2 is interpreted to define the process in which the one or more analytical factors and the NGS assay identifier were previously stored, but a step of storing the one or more analytical factors of the NGS assay in association with the NGS identifier in memory is not required within the metes and bounds of the claim. See MPEP 2113 I.
Claims 3 and 8 recite “…classifying the variant status of negative or equivocal…” and “…otherwise classifying the variant status as equivocal”, respectively. Applicant’s specification at para. [0029] defines the term equivocal to mean a possible false negative calling. Therefore, the variant status of “equivocal” is interpreted to mean possibly a false negative.  
Claims 12 and 14 recite “…wherein the NGS assay features a molecular identifier” and “wherein the NGS assay does not feature a molecular identifier”. Claim 1, from which claims 12 and 14 depend, recites “obtaining alignment data…from the patient sample NGS data”, but does not require performing an NGS assay. Therefore, the limitation regarding the molecular identifier is interpreted to define the process in which the NGS assay data was previously obtained, but a step of performing the NGS assay with or without a molecular identifier is not required within the metes and bounds of the claims. 
Claim 14 recites “…a library conversion rate (LCR) profile”. Applicant’s specification at para. [0039] discloses that a library conversion rate refers to the ratio between the number of molecules in the library divided by the theoretical number of molecules determined for the sample input DNA amount, that the LCR represents the percentage of input DNA molecules covering a genomic region of interest present in a DNA sample, and that LCR can also refer to the percentage of input DNA molecules present in a DNA sample. Therefore, the library conversion rate is interpreted to mean the percentage of input DNA molecules in a DNA sample or in a region of interest that an NGS assay can transform into sequence-able DNA products. 
Claim 17 recites an “NGS assay error profile”. Applicant’s specification at para. [0040] discloses a sequencing error profile to refer to list of parameters describing the rate at which artefactual base calls are introduced during the NGS workflow at each genomic position. Therefore, the term “NGS assay error profile” is interpreted to be a to list of parameters describing the rate at which artefactual base calls are introduced during the NGS workflow at each genomic position.

Claim Interpretation-- 35 USC § 112(f)
This interpretation is newly recited and necessitated by claim amendment.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“estimating…via an LOD estimator module, the detection sensitivity of said variant caller as a function of….” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
Applicant’s specification at para. [0082] and Fig. 1-2 discloses the LOD estimator module is a computer system or part of a computer system including a central processing system. Applicant’s specification at para. [0085] discloses a limit of detection can be automatically estimated  from synthetic sequencing data using a statistical model with an LOD estimator module. Applicant’s specification at para. [0096] discloses an LOD estimator module estimates a limit of detection for the variant caller operating on a variant of interest at a user defined sensitivity and minimal VAF for said variant. However, Applicant’s specification does not disclose an algorithm for the LOD estimator module for estimating the detection sensitivity. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…estimating, from the synthetic alignment data, via an LOD estimator module, the detection sensitivity of said variant caller as a function of….”, which has been interpreted under 35 U.S.C. 112(f) as discussed above. In cases involving a special purpose computer-implemented means-plus-function limitation, the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. See MPEP 2181 II. B.  In this case, while Applicant’s specification discloses a computer system comprising a processor for implementing the LOD estimator module, Applicant’s specification does not provide an algorithm for estimating the detection sensitivity via the LOD estimator module. Applicant’s specification at para. [0085] and para. [0096] discloses a limit of detection can be automatically estimated  from synthetic sequencing data using a statistical model with an LOD estimator module, and an LOD estimator module estimates a limit of detection for the variant caller operating on a variant of interest at a user defined sensitivity and minimal VAF for said variant, respectively; however, Applicant’s specification does not disclose a sequence of steps performed by the LOD estimator for estimating the limit of detection.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of  “…estimating, from the synthetic alignment data, via an LOD estimator module, the detection sensitivity…” recited in claim 1 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). To overcome, the rejection, the limitation “via an LOD estimator module” can be removed from the claim. 


Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-20 under 35 U.S.C. 112(b) in para. [027], [029]-[032], [034], and [040]-[042], in the Office action mailed 10 March 2022 has been withdrawn in view of claim amendments received 10 June 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…obtaining one or more analytical factors of the NGS assay…”. The metes and bounds of the term “analytical factors” of the NGS assay is unclear. Applicant’s specification at para. [0039] defines an “analytical factor of a NGS assay” to refer to the steps and components of the NGS assay, covering all aspects of the experiment including DNA isolation, DNA quality, fragmentation, library preparation, etc., and then provides a few of examples of analytical factors, including a workflow error rate (defined as parameters describing the rate at which artefactual base calls are introduced at para. [0040]) and a library conversion rate (defined to be a ratio between the number of molecules in the library divided by the theoretical number of molecules determined for the sample input DNA amount at para. [0039]]). As such, it’s unclear if “analytical factors” is intended to encompass physical components and/or steps (e.g. an amount of buffer/solution added during DNA isolation or a step of performing DNA isolation), as suggested by the definition of “the steps and components of the NGS assay”, if the term is intended to encompass analytically determined values (i.e. numbers) related to the NGS assay, as suggested by the various examples of the analytical factor (e.g. the workflow error rate), or if the term “analytical factors” is intended to refer to some other subset of factors for the NGS assay. If Applicant intends for the analytical factors to encompass physical steps and/or components of the NGS assay, given claim 1 later recites “…producing, with a statistical model, synthetic alignment data for one or more simulated VAFs as a function of… the analytical factors of the NGS assay”, it’s further unclear in what way physical steps and/or components (e.g. a buffer solution) are used in a statistical function to simulate VAFs. Therefore, the metes and bounds of the claim is unclear. Clarification is requested. For purpose of examination, the analytical factors of the NGS assay are interpreted to refer to any number/value related to the NGS assay, as suggested by the examples of the analytical factors in para. [0039] of Applicant’s specification.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…estimating, from the synthetic alignment data, via an LOD estimator module, the detection sensitivity of said variant caller as a function of….”, which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, while Applicant’s specification discloses a computer system comprising a processor for implementing the LOD estimator module, Applicant’s specification does not provide an algorithm for estimating the detection sensitivity via the LOD estimator module. Applicant’s specification at para. [0085] and para. [0096] discloses a limit of detection can be automatically estimated  from synthetic sequencing data using a statistical model with an LOD estimator module, and an LOD estimator module estimates a limit of detection for the variant caller operating on a variant of interest at a user defined sensitivity and minimal VAF for said variant, respectively; however, Applicant’s specification does not disclose a sequence of steps performed by the LOD estimator for estimating the limit of detection.. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). For purpose of examination, the LOD estimator module is interpreted to mean a computer system comprising a processor implements the estimating step. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-4 and 8-9, and claims dependent therefrom, are indefinite for recitation of “a user-defined minimal variant allele fraction of interest (mVAF)”. It’s unclear what embodiments of a user-defined variant allele fraction of interest is intended to be included within the metes and bounds of a “minimal variant allele fraction of interest”. That is, it’s unclear what qualifies a variant allele fraction as a “minimal variant allele fraction”, given there is only a single user-defined VAF and thus, this input is necessarily “minimal” (e.g. the smallest VAF provided). As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the limitation is interpreted to mean “a user-defined variant allele fraction of interest”.
Claims 3-4, and claims dependent therefrom, are indefinite for recitation of “…classifying the variant status as negative or equivocal as a function of said desired and estimated sensitivity”. Claims 3-4 previously recite “… estimating…the sensitivity for said mVAF”, and claim 1 recites “…estimating…the detection sensitivity of said variant caller… for said assay, said DNA sample and said variant”. Therefore, it’s unclear if the estimated sensitivity is intended to refer to the estimated sensitivity for said mVAF or the estimated sensitivity for said assay, DNA sample, and variant”. As such, the metes and bounds of the claims are unclear. For purpose of examination, the estimated sensitivity recited in claim 3 is interpreted to refer to either the estimated sensitivity for said mVAF or the estimated sensitivity for said assay, DNA sample, and variant. Clarification is requested. 
Claims 5-6 and 8-9, and claims dependent therefrom, are indefinite for recitation of “…estimating, from an estimated detection sensitivity function, a limit of detection LODest value as the lowest simulated VAF detectable with a sensitivity larger or equal to the user-defined sensitivity”. Claim 1, from which claims 5-6 and 8-9 depend, recites “estimating, from the synthetic alignment data, the detection sensitivity of said variant caller as a function of one or more of the simulated VAFs, for said assay, said DNA sample and said variant”. It’s unclear if the estimated limit of detection is intended to be the same as the detection sensitivity recite din claim 1, or if the LOD is intended to be a different type of output from the function. If Applicant does not intend for the limit of detection value to be the same as the detection sensitivity of said variant caller recited in claim 1, then it’s further unclear what the limit of detection LODest value is intended be limit of detection of; that is, it’s unclear if the limit of detection is intended to be for the variant caller, if the limit of detection is required to be specific for detecting variants, or if the limit of detection could be for the detection of anything (e.g. not limited to the DNA/RNA characteristics). Therefore, the metes and bounds of the claim are unclear. For purpose of examination, the LODest value is interpreted to refer to the detection sensitivity in claim 1 of the variant caller. 
Claim 12 is indefinite for recitation of “The method of claim 1,…further comprising estimating the molecular count in the NGS sequencing data according to molecular barcoding measurements…”. Claim 1, from which claim 12 depends, recites “…obtaining a measurement of the molecular count for the patient sample…”. It’s unclear if claim 12 intends to further limit the measurement of the molecular count for the patient sample to be an estimate according to molecular barcoding measurements, or if the measurement of the molecular count and the estimate of the molecular count are intended to be different values. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 12 is interpreted to require estimating the molecular count in the NGS sequencing data according to a molecular barcoding measurement, but the estimated molecular count can be the same as or different than the measured molecular count. Clarification is requested. 
Claim 14, and claims dependent therefrom, are indefinite for recitation of “…further comprising: obtaining a sample amount measurement of the patient sample; and estimating the molecular count as a function of the DNA sample amount”. Claim 1, from which claim 14 depends, recites “…data generated by a next-generation-sequencing (NGS) assay from a patient sample”, but does not require that the patient sample is a DNA sample (e.g. rather than an RNA sample). Therefore, it’s unclear if the DNA sample amount measurement in claim 14 is intended to be a sample amount measurement of the patient sample, or if this is intended to be a DNA sample amount measurement of another sample. If Applicant intends for the sample amount measurement to be of a different sample than the patient sample, then it’s further unclear in what way the molecular count for the patient sample is estimated using the DNA sample amount of a different sample. As such, the metes and bounds of the claims are unclear. For purpose of examination, the DNA sample amount is interpreted to be a sample amount measurement for the patient sample, but the sample amount measurement for the patient sample is not required to be DNA, consistent with claim 1. To overcome the rejection, claim 14 can be amended to recite “…further comprising: obtaining a sample amount measurement of the patient sample; and estimating the molecular count as a function of the sample amount…”.
Claim 14, and claims dependent therefrom, are indefinite for recitation of “…the analytical factors of the NGS assay comprise a library conversion rate (LCR) profile, further comprising: estimating the molecular count …”. It’s further unclear if the limitation “estimating the molecular count…” is intended to further limit the process of “obtaining a measurement of the molecular count…” recited in claim 1, or if the estimated molecular count is intended to be a different value than the obtained measurement of the molecular count. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean “…estimating the molecular count as a function of…”, referring to the molecular count recited in claim 1, and the limitation is interpreted to further limit how the measurement of the molecular count was obtained. 
Claim 19 is indefinite for recitation of “The method of claim 1, wherein producing, with a statistical model, synthetic alignment data for different simulated VAFs comprises…”. Claim 1, from which claim 19 depends, recites “…producing, with a statistical model, synthetic alignment data for one or more simulated VAFs”, but does require that there are multiple simulated VAFs. Therefore, it’s unclear if claim 19 is intending to only further limit the producing synthetic alignment data of claim 1 to comprise producing one or more BAM files or different NGS data alignment features for each simulated VAF value, or if claim 19 also intends for the method of claim 1 to further limit the one or more simulated VAFs to comprise different VAFs (e.g. more than one VAF). As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 19 is interpreted to further limit the producing step of claim 1. To overcome the rejection, claim 19 can be amended to recite “The method of claim 1, wherein producing with the statistical model, synthetic alignment data for one or more simulated VAFs comprises producing…”. If Applicant also intends for the claim to require “different simulated VAFs”, the claim can be amended to recite “…wherein the one or more simulated VAFs comprise different simulated VAFs, and wherein producing….synthetic alignment data for the different simulated VAFs comprises…”.

Response to Arguments
Applicant's arguments filed 10 June 2022 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that the metes and bounds of the currently amended claims are clear when the claims are read in light of the specification (Applicant’s remarks at pg. 25, para. 3-4).
This argument is not persuasive. The rejections in para. [028], [033], [035]-[039], and [043] in the Office action mailed 10 March 2022 were not addressed by claim amendment for the reasons discussed in the above rejection. Furthermore, while Applicant specifically supplied arguments pertaining to the recitation of “one or more analytical factors” from the rejection in para. [028] and “minimal allele variant allele fraction of interest (mVAF)” from the rejection in para. [033] under 35 U.S.C. 112(b) (arguments of which are addressed below), Applicant has not provided any specific arguments pertaining to the remaining rejections. 

Applicant remarks that the feature of “one or more analytical factors” is clear when read in view of the Specification, citing the specification at para. [0039] (Applicant’s remarks at pg. 25, para. 5 to pg. 26, para. 1).
This argument is not persuasive. The definition in para. [0039] in Applicant’s specification had been considered when rejecting the claims under 35 U.S.C. 112(b), and had been quoted in the previous Office action. Furthermore, Applicant has not provided any clarifying comments regarding how the term “one or more analytical factors” is intended to be interpreted. As discussed in the previous Office action, Applicant’s specification at para. [0039] defines an “analytical factor of a NGS assay” to refer to the steps and components of the NGS assay, covering all aspects of the experiment including DNA isolation, DNA quality, fragmentation, library preparation, etc., and then provides a few of examples of analytical factors, including a workflow error rate (defined as parameters describing the rate at which artefactual base calls are introduced at para. [0040]) and a library conversion rate (defined to be a ratio between the number of molecules in the library divided by the theoretical number of molecules determined for the sample input DNA amount. However, based on Applicant’s definition and that claim 1 also involves producing synthetic alignment data for simulated VAFs as a function of the analytical factors, it’s unclear if the analytical features are intended to include physical components (e.g. a buffer solution), or if the analytical features are intended to encompass analytically determined values related to the NGS assay.

Applicant remarks that the feature of “minimal variant allele fraction of interest (mVAF)” is clear when read in view of the specification, citing the specification at para. [0101] and [0104] (Applicant’s remarks at pg. 16, para. 2 to para. 3).
This argument is not persuasive. Applicant’s specification at para. [0101] merely states that the LOD-aware variant caller may acquire a user-defined minimal variant allele fraction of interest (mVAF) and estimate a sensitivity for said mVAF. Applicant’s specification at para. [104] also discloses the LOD-aware variant caller may obtain both a user-defined minimal variant allele fraction of interest, and classify the variant status based on the mVAF. However, the cited portions of Applicant’s specification do not serve to clarify what embodiments of a variant allele frequency fall within the metes and bounds of a “minimal variant allele frequency”. For example, if Applicant intends for the mVAF of interest to merely refer to a user-defined variant allele fraction of interest, the claim can be amended accordingly; if the minimal variant allele frequency is not intended to refer to a user-defined variant allele fraction of interest, clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed to a method for estimating a limit of detection. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
obtaining alignment data, relative to a reference genome, from the patient sample NGS data;
identifying from the alignment data, with a variant caller, that said variant does not have a positive call status;
obtaining, via the variant caller, a measurement of the molecular count for the patient sample at the genomic position of said variant;
obtaining, via the variant caller, one or more analytical factors of the NGS assay used to process the patient sample; 
producing, with a statistical model, synthetic alignment data for one or more simulated VAFs as a function of the measured molecular count and the analytical factors of the NGS assay; and
estimating, from the synthetic alignment data…the detection sensitivity of said variant caller as a function of one or more of the simulated VAFs, for said assay, said patient sample and said variant.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the broadest reasonable interpretation of the step of obtaining alignment data relative to a reference genome involves analyzing already aligned NGS data to obtain alignment data corresponding to a particular region of interest within the reference genome, which can be practically performed in the mind. Furthermore, identifying that the variant does not have a positive call status with a variant caller involves analyzing the alignment data at the genomic position of the variant to determine if there is support for the variant, which amounts to a mere analysis of data. Furthermore, obtaining, via the variant caller, a measurement of the molecular count for the patient sample the genomic position of the variant involves counting a number of reads aligned to the genomic position, which can be practically performed in the mind. Obtaining, via the variant caller, one or more analytical factors for the NGS assay involves analyzing how the NGS assay was performed to determine a factor, such as a DNA sample amount used (see para. [0029] of Applicant’s specification), which can be practically performed in the mind. Producing, via the variant caller, synthetic alignment data for one or more simulated VAFs using a statistical model as a function of the measured molecular count and the one or more analytical factors involves inputting the molecular count and an analytical factor (e.g. DNA amount) into a linear regression model and calculating an output (e.g. by addition and multiplication), which amounts to a mere analysis of data. Last, the broadest reasonable interpretation of estimating the detection sensitivity of said variant from the synthetic alignment data as a function of at least one of the one or more simulated VAFs involves inputting the synthetic alignment data for each of the one or more simulated VAFs into a linear regression model to estimate a detection sensitivity, which can be practically performed in the mind. Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III.
Furthermore, the limitations of producing, with a statistical model, synthetic alignment data for one or more simulated VAFs as a function of the measured molecular count and the analytical factors of the NGS assay and estimating, from the synthetic alignment data, the detection sensitivity of said variant caller as a function of one or more of the simulated VAFs, for said assay, said DNA sample and said variant further recite a mathematical concept. As discussed above, the broadest reasonable interpretation of the above limitations involves inputting the measured molecular and the one or more analytical factors into a linear regression model and inputting the synthetic alignment data for at least one of the one or more simulated VAFs into a linear regression model to determine an output, which requires the addition of weighted variables, and thus amounts to a textual equivalent of performing mathematical calculations. Furthermore, the limitations also recite a mathematical relationship between the synthetic alignment data and the molecular count and analytical factor(s) and a mathematical relationship between an estimated detection sensitivity and the synthetical alignment data of the simulated VAF(s), given the claims recite that the synthetic alignment data and detection sensitivities are functions of these values. Therefore, these limitations recite a mathematical concept. See MPEP 2106.04(a)(2) I.
Dependent claims 2-20 further recite an abstract idea. Dependent claim 2 recites the mental process of associating an NGS assay identifier with the NGS assay used to process the patient sample. Dependent claims 3-4 further recite the mental process of obtaining a user-defined mVAF for said variant, a user-defined desired sensitivity for calling said variant as positive, estimating the sensitivity for said mVAF from a detection sensitivity function, and classifying the variant status as negative or equivocal based on the desired and estimated sensitivity; claims 3-4 further recite the mathematical concept of estimating the sensitivity for said mVAF from the detection sensitivity function and the function of said desired and estimated sensitivity. Dependent claims 5-6 further recite the mental process of obtaining a user-defined desired sensitivity and the mental process and mathematical concept of estimating a limit of detection form the detection sensitivity function. Dependent claim 7 further recites the mental process of reporting (e.g. writing) the estimated limit of detection value. Dependent claims 8-9 further recite the mental process of obtaining a user-defined mVAF for said variant, a user-defined desired sensitivity for calling said variant as positive, estimating a limit of detection form a detection sensitivity function, and classifying the variant status as negative or equivocal based on the a comparison of the mVAF to the limit of detection; dependent claims 8-9 further recite the mathematical concept of estimating a limit of detection form the detection sensitivity function. Dependent claims 10-11 further recite the mental process of reporting (e.g. writing) the variant status. Dependent claim 12 further recites the mental process of analysis of the NGS assay to have used a molecular identifier, and estimating the molecular count according to molecular barcoding measurements in the alignment data. Dependent claim 13 further recites the menta process of determining a total coverage at the genomic position of the variant and recites the mental process and mathematical concept of producing the synthetic alignment data for one or more simulated VAFs with the statistical model as a function of the coverage. Dependent claim 14 further recites the mental process of analysis of the NGS assay to not have used a molecular identifier, analysis of the analytical factors to comprise a library conversion rate (LCR) profile, and the mental process and mathematical concept of estimating the molecular count as a function of the DNA sample amount and a LCR value. Dependent claim 15 further recites the mental process of obtaining an LCR profile is a constant value for a plurality of genomic positions or a table of library conversion rate values at each genomic position or set of positions of the plurality of genomic positions. Dependent claim 16 further recites the mental process of analysis of the LCR value to depend on a DNA sample type, and analysis of the patient sample to have been a DNA sample. Dependent claim 17 further recites the mental process of obtaining an NGS assay error profile from the recited group. Dependent claim 18 further recites the mental process of analysis of the NGS assay error profile to depend on a DNA sample type, and analysis of the patient sample to have been a DNA sample. Dependent claim 19 further recites the mental process and mathematical concept of producing with a statistical mode, for each simulated VAF value, different NGS alignment features. Dependent claim 20 further recites the mental process and mathematical concept of producing the synthetic alignment data with a machine learning generative model or a biophysical generative model. Therefore, claims 1-20 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2-20 do not recite any elements in addition to the recited judicial exception. Therefore, the claims as a whole do no integrate the abstract idea into practical application. 
The additional elements of claim 1 include:
an LOD estimator module (i.e. a computer system comprising a processor).
A computer comprising a processor is a generic computer component. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Therefore, the additional element(s) simply add a general purpose computer or computer components after the fact to an abstract idea, which is not sufficient to integrate a recited judicial exception into a practical application. Thus, claims 1-20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
Claims 2-20 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claim 1 include:
an LOD estimator module (i.e. a computer system comprising a processor).
A computer comprising a processor is a conventional computer component. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 10 June 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Step 2A, Prong 1:
Applicant remarks that currently amended claim 1 is merely tangential to mathematical concepts described in the specification and that corresponding mathematical equations are not recited in currently amended Claim 1 (Applicant’s remarks at pg. 10, para. 5 to pg. 11, para. 1). Applicant further remarks that in Example 37, a claim that includes “determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time; and automatically moving the most used icons…´does not recite a mathematical concept, and similarly claim 1, includes production of synthetic alignment data and estimation of detection sensitivity without explicitly mathematical equations, and thus Examiner erred in arguing that these recitation include a mathematical concept (Applicant’s 11, para. 2-3).
This argument is not persuasive. Claim 1 recites “producing, with a statistical model…synthetic alignment data…as a function of the measured molecular count…” and “…estimating…the detection sensitivity of said variant caller as a function of at least one of the one or more simulated VAFs…”. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. See MPEP 2106.04(a)(2). While the claims do not explicitly recite “calculating”, the claims include a textual equivalent of performing mathematical calculations (e.g. “producing, with a statistical model…”, and “estimating…as a function of at least one or more simulated VAFs…”), which require performing mathematical calculations, especially when considered in light of Applicant’s specification which discloses the sensitivity can be estimated using a logistic regression model at para. [00164]). 
Furthermore, a mathematical relationship may be expressed in words or using mathematical symbols. See MPEP 2106.04(a)(2). As discussed above, claim 1 expresses a mathematical relationship between the synthetic alignment data and the molecular count and analytical factor(s) and a mathematical relationship between an estimated detection sensitivity and the synthetical alignment data of the simulated VAF(s), given the claims recite that the synthetic alignment data and detection sensitivities are functions of these values. 
Further regarding Example 37, the claim was found to recite a mental process. However, unlike the instant claims, example 37 does not involve producing data using a statistical model as a function of other numbers (e.g. the molecular count and analytical factors) or estimating a detection sensitivity as a function of simulated VAFs. Therefore, unlike example 37, the instant claims recite a mathematical concept. 

Applicant remarks that claim 1 does not set forth or describe an abstract idea for the above reasons regarding the mathematical concept, and instead the claim elements recite a method for estimating a limit of detection utilizing specialized hardware (Applicant’s remarks at pg. 11, para. 3).
This argument is not persuasive. As discussed above in claim interpretation, the variant caller is interpreted to refer to software for variant calling, while the hardware for the LOD estimator module (interpreted under 35 U.S.C. 112(f)) includes a computer system comprising a processor, as discussed in Applicant’s specification at para. [0082] and FIG. 1-2. Applicant’s specification at para. [0082] discloses the genome data analyzer 120, which implements the variant caller including a LOD estimator module (FIG. 1.-2) “may be a computer system or part of a computer system including a central processing unit….”. Accordingly, the claimed LOD estimator module and the variant caller may be implemented using a generic computer comprising a processor, and do not require any specialized computer hardware. 
Furthermore, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Therefore, the presence of  computer hardware, or even specialized hardware does not guarantee eligibility; instead, the additional elements are considered under step 2A, prong 2 and step B of the analysis. As discussed in the above rejection, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a recited judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).

Applicant remarks that claim 1 cannot be practically performed in the mind similar to the examples in the October 2019 PEG, including a claim that includes “determining the amount of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time” does not recite a mental process (e.g. claim 2 of Example 37) and a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals (applicant’s remarks at pg. 11, para. 4 to pg. 12, para. 2).
This argument is not persuasive. Unlike the examples cited by application regarding using a processor to track how much memory has been allocated to applications and calculating an absolute position of a GPS receiver, the instant claims do not require using a processor to track how much memory has been allocated to each application (e.g. a human mind cannot access computer memory) or calculating an absolute position of a GPS receiver, which is too complex to be practically performed in the mind. Furthermore, Applicant has not provided any arguments pertaining to why the particular claim limitations in claim 1 cannot be practically performed in the mind.

Applicant remarks that claim 1 recites “…identifying from the alignment data; obtaining…a measurement…; obtaining…one or more analytical factors…; producing, with a statistical model….; and estimating…”, which are executed via variant callers, utilizing NGS data, is similar to the detection step of Example 31, claim 75 (Applicant’s remarks at pg. 12, para. 3 to pg. 13, para. 1).
This argument is not persuasive. Claim 75 in Example 31 requires performing a wet lab hybridization assay and detecting the presence of a hybridization product by measuring conformational changes int eh probe using optical microscopy, which requires performing a physical assay and does not recite an abstract idea. The instant claims do not require performing such a physical assay, and thus the limitations in the instant claims are not similar to the detection step in Example 31, which requires using optical microscopy. 

Applicant remarks that similar to claim 85 of Example 31, claim 1 recites “producing, with a statistical model, via the variant caller, synthetic alignment data…; and estimating, from the synthetic alignment data…the detection sensitivity…”, and that “nature-based product limitations” do not render the claim de factor ineligible under step 2A, and accordingly, the claim is not directed to the products per se (Applicant’s remarks at pg. 13, 2 to pg. 14, para. 1).
This argument is not persuasive because the claims recite an abstract idea, but were not found to recite a law of nature, natural phenomena, or product of nature. 

Applicant remarks that currently amended claim 1 is no different from the above examples, at least for the limitations including “producing, with a statistical model…; and estimating, from the synthetic alignment data….” which cannot be practically performed in the mind (Applicant’s remarks at pg. 14, para. 2). 
This argument is not persuasive for the reasons discussed above regarding each of the examples.

Applicant remarks the specification describes utilizing computer hardware and system to estimate a limit of detection during characterization of a nucleic acid sequence variant in NGS data, and thus the claims recite computerized manners of obtaining, producing, and estimating of computer-data that is impractical, if not impossible to perform in the mind (Applicant’s remarks at pg. 14, para. 2).
This argument is not persuasive. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. Therefore, even though the estimating limitation is performed via an LOD estimator module (i.e. a computer), this does not preclude the limitation from reciting an abstract idea. Furthermore, despite the remaining limitations in claim 1 being performed via a variant caller, the broadest reasonable interpretation of the term is software (e.g. instructions), which are part of the abstract idea; regardless, similar to the LOD estimator module, even executing the variant caller using a computer does not preclude the limitations form reciting an abstract idea. Examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. See MPEP 2106.04(a0(2) III. C. Using a generic computer to carry out the limitations in independent claim 1 merely uses a computer as a tool to perform the abstract idea, and thus the claim is still considered to recite an abstract idea. Therefore, merely because the claims recite computerized manners of performing the recited limitations does not mean the limitations are impossible to perform in the human mind. Last, it is noted that several limitations in claim 1, discussed above, also recite a mathematical concept in addition to a mental process.

Applicant remarks that one of ordinary skill in the art would clearly understand that it is impossible, if not impossible to produce synthetic alignment data via a statistical model in the human mind, as evidence in view of the specification at para. [0184] which discloses that the synthetic data may be one or more BAM files, or one or more sets of different NGS data alignment features, for each simulated VAF value, and that the statistical model may be a machine learning generative model or biophysical generative model (Applicant’s remarks 14, para. 3 to pg. 15, para. 1-2).
This argument is not persuasive. The above features in para. [0184] in Applicant’s specification are also recited in dependent claims 19-20. The broadest reasonable interpretation of claim 19 only requires producing synthetic alignment data for one or more VAFs (e.g. for two VAFs), by producing “NGS data alignment features”, and not the one or more BAM files, for one or more VAFs via a statistical model. Such NGS data alignment features could include a number of reads aligned to the particular variant (e.g. 10 reads), while a generative machine learning statistical model could include a logistic regression model. Accordingly, under the broadest reasonable interpretation of the claim, generating such synthetic alignment data involves inputting the molecular count in addition to analytical factors (e.g. numbers) into an already trained logistic regression model,  and performing mathematical calculations (e.g. multiplication, addition) to calculate an alignment feature (e.g. a synthetic read count) for one or more VAFs, which can be practically performed in the mind. That is, there is nothing in the claim that precludes the limitation from being performed in the mind. Furthermore, it is noted that this limitation also recites a mathematical concept, as discussed above. Therefore, even if the limitation could not be practically performed in the mind, the limitation would still recite the abstract idea of a mathematical concept. 

Applicant remarks that as explained in the specification, the next generation sequencing data maybe a data file of raw sequencing reads, for instance in FASTQ format, and by reference, the identification of characteristics, configuration of the data alignment module, the aligning of the input sequencing data to a genomic sequence, and the variant calling procedures explicitly relate to computer-stored raw data files, and the variant caller module and it’s procedure in the specification refers to a bioinformatics workflow, and thus the focus of claim 1 and elements thereof are functions of computerized data stored and processed within computing infrastructure (Applicant’s remarks at pg. 15, para. 2-4).
This argument is not persuasive. First this argument is not commensurate with the scope of the claims because the claims do not involve any sequencing data in FASTQ format or aligning input sequencing data to a genome sequence (instead the claims involve “obtaining alignment data”, or already aligned data). Furthermore, as discussed above, Examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. See MPEP 2106.04(a0(2) III. C. Using a generic computer to carry out the limitations in independent claim 1 merely uses a computer as a tool to perform the abstract idea, and thus the claim is still considered to recite an abstract idea. Therefore, merely because the claims recite computerized manners of performing the recited limitations does not mean the limitations do not recite an abstract idea.

Step 2A, Prong 2:
Applicant remarks the present claims are directed to a computerized method of improving analysis of next generation sequencing genomic data via alignment with data alignment module processors and identification of genomic variants as a function of the aligned genomic sequence, and that the claimed invention improves NGS technology, specifically the technological approach to negative calls, such that “these workflows would enable the end user to make an informed decision as to whether further genomic analysis is required, and if so, which genomic positions and variant types (Applicant’s remarks at pg. 16, para. 1 to pg. 17, para. 1). Applicant further remarks that the identification of call status, production of synthetic alignment data, and estimation of the detection sensitivity, all as a function of the NGS data, provide an improved bioinformatic workflow to identify an estimated limit of detection, and accordingly, improvements to methods, such as measurement devices or techniques that generate new data show improvements to the technology (Electric Power Group, LLC v. Alstom) (Applicant’s remarks at pg. 17, para. 2).
This argument is not persuasive. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. The judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). In this case, the alleged improvement in the technological approach to negative calls and estimating limits of detection in NGS technology amounts to improved abstract idea (e.g. an improved analysis of NGS sequencing data), which is not an improvement to technology. Regarding Electric Power Group, LLC v. Alstom, the instant claims do not involve measurement devices or techniques that generate new data; that is, sequencing data, is not a new type of data. Furthermore, even if the claims do generate new data, any improvement to technology must be provided by or reflected in an additional element(s) of the claim; accordingly, producing “new data” by performing only process steps that recite an abstract idea would not be an improvement to technology, and as discussed in the above rejection, merely adding a general purpose computer after the fact to an abstract idea does not integrate a recited judicial exception into a practical application. See MPEP 2106.05(f).

Applicant remarks the patents in McRO aimed to automate a 3-D animator’s tasks, and similar to McRO, the prior art may comprise NGS technology wherein the poor reception for false positives and reproducibility issues hinder effectiveness of the NGS workflow, and thus claim 1 is aimed to improve NGS technology and LOD estimation thereof by implementing technical elements in conjunction with bioinformatic workflow underlying the steps of identifying call status and producing synthetic alignment data, and in effect, similar to the determination and setting of keyframes that improve 3-D animation technology, the improved estimation of LOD when characterizing a nucleic acid sequence variant improves NGS technology (Applicant’s remarks at pg. 17, para. 3 to pg. 18, para. 1-3).

This argument is not persuasive. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. Unlike the claims in McRO, the instant claims do not serve to improve a computer-related technology by automating specific animation tasks that previously could not be automated. Instead, as discussed above, the instant claims merely use a computer as a tool to perform the analysis of sequencing data, which is already conventionally performed using computer, and thus the additional element of the instant claims do not integrate the recited judicial exception into a practical application.

Step 2B:
Applicant remarks that similar to the USPTO’s determination that SNOM-related detection was more than mere instructions to apply the abstract idea in claim 70 of Example 31, the identification of non-positive call status and subsequent synthetic alignment data production adds significantly more to the alleged abstract idea of next-generation sequencing, and that as depicted in FIG> 7 of the drawings, claim 1 provides an improved method to LOD detection for use in an NGS workflow (Applicant’s remarks at pg. 18, para. 4 to pg. 19, para. 1 to pg. 18, para. 2).
This argument is not persuasive. Under step 2B of the analysis, whether the claims recite additional elements that amount to significantly more than the judicial exception is determined. Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. See MPEP 2106.05 II. In claim 70 of Example 31, the additional element of using SNOM to detect DNA hybridization was not well-understood, routine, and conventional at the time the Application was filed, and therefore the claim amounted to significantly more than the recited judicial exception. Unlike claim 70 in Example 31, the instant claims only include the additional element of a computer with a processor, and the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Regarding the steps pertaining to identifying a variant with a non-positive call status and producing synthetic alignment data, these limitations are part of the abstract idea, and thus are not considered under step 2B of the analysis. Accordingly, the instant claims do not recite any additional elements that amount to significantly more than the recited judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Prevalence and detection of low-allele-fraction variants in clinical cancer samples, 2017, Nature Communications, 8:1377, pg. 1-10 and suppl.; previously recited) in view of Escalona et al. (A comparison of tools for the simulation of genomic next-generation sequencing data, 2016, Nature Reviews Genetics, 17, pg.459-469; previously recited), as evidenced by Knaus et al. (Reading VCF data, 2017, Population genetics and genomics in R, pg. 1-9; previously recited). Any newly recited portion herein is necessitated by claim amendment. 
Regarding claim 1, Shin et al. discloses a method for detecting low-allele fraction variants in patient samples (Abstract) which comprises the following steps:
Shin et al. discloses obtaining alignment data relative to a genome from high-throughput sequencing data of a patient sample (Abstract; pg. 3, col. 1, para. 2-4).
Shin et al. discloses using a variant caller to identify single nucleotide variants in the alignment data (pg. 3, col. 1, para. 3-4), which includes not calling a variant at a given position (i.e. identifying the variant does not have a positive call status) (pg. 5, col. 2, para. 2, e.g. when a variant is not called at a given position).
Shin et al. discloses obtaining a variant allele frequency (e.g. a count of reads exhibiting a variant divided by a total number of reads at that locus) for each identified SNV in the patient sample  (i.e. obtaining a measurement of a molecular count for the patient sample at the position of the variant) (pg. 3, col. 1, para. 3 to col. 2, para. 2), using a variant caller (pg. 8, col. 1, para. 8, e.g. software for variant detection).
Shin et al. discloses obtaining a sequencing depth (i.e. an analytical factor) for an NGS assay (pg.5, col. 1, para. 2), using a variant caller (pg. 8, col. 1, para. 8, e.g. alignment performed via software).
Shin et al. discloses producing synthetic sequencing data for a plurality of VAFs (pg. 9, col. 1, para. 1-2; Supp. fig. 14).
Shin et al. discloses estimating, from the simulated VAF data, the limit of detection (i.e. a detection sensitivity) for calling the variant for a given sequencing depth (i.e. for the assay, DNA sample and variant) by inputting the simulated VAFs into a regression model (i.e. as a function of the one or more simulated VAFs) (pg. 8, col. 2, para. 4 to pg. 9, col. 1, para. 2).
Regarding claim 2, Shin et al. discloses the sequencing data for each sample is associated with an identifier (Suppl. Table 1). Regarding the identifier and predetermined values being stored in memory, this limitation has been interpreted to define how the data was previously stored, but a step of storing theses values in memory is not required within the metes and bounds of the claim. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore, given the identifier and analytical factors of Shin et al. are the same as those in the claim, Shin et al. discloses the method of claim 2.
Regarding claims 5-6, Shin et al. shows obtaining a sensitivity for calling a variant as positive (pg. 4, col.1 , para. 1 to col. 2, para. 1; Fig. 3, e.g. 95% sensitivity required). Shin et al. further discloses estimating a limit of detection as the lowest simulated VAF detectable at a sensitivity greater than 95% for a particular NGS assay  (Figure 12, e.g. the limit of detection at a sequencing depth of 94x is a VAF of 10%).
Regarding claim 7, Shin et al. discloses reporting the estimated limit of detection (Figure 3; Supp. Fig. 6 and 12).
Regarding claim 13, Shin et al. discloses determining a variant allele frequency for each variant, which requires determining a total coverage at that position (i.e. allele frequency is the number of reads at that loci exhibiting the variant divided by the total number of reads) (pg. 3, col. 1, para. 3 to col. 2, para. 2).
Regarding claim 18, Shin et al. discloses the patient sample is a DNA sample (pg. 8, col. 1, para. 3).

Shin et al. does not disclose the following limitations:
Regarding claim 1, Shin et al. does not explicitly disclose producing the synthetic alignment data is performed via the variant caller, or that estimating the detection sensitivity is via an LOD estimator module (i.e. a computer comprising a processor). However, Shin et al. discloses the analysis of sequencing data, including alignment and SNV detection was performed using software (pg. 8, col. 1, para. 7 to col. 2, para. 1), which necessarily requires the use of a computer comprising a processor. Furthermore, broadly providing an automatic or mechanical means (e.g. software for producing the synthetic alignment data and a computer for estimating the detection sensitivity) to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III. 
Further regarding claim 1, Shin et al. does not disclose a molecular count and the analytical factors of the NGS assay for the patient are used to produce the synthetic alignment data for the one or more simulated VAFs. However, Shin et al. discloses simulating the one or more VAFs at a variety of different sequencing depths (i.e. molecular counts), and determining the LOD for a variant based on the VAF and sequencing depth/molecular count for that variant (Suppl. Fig. 6, e.g. LOD estimates provided for observed sequencing depths and VAF). 
Regarding claims 13, and 17-20, Shin et al. further does not disclose the synthetic alignment data is produced as a function of the total coverage at the genomic position, as recited in claim 13. Shin et al. does not disclose the analytical features of the NGS assay comprise an NGS assay error profile selected from the group consisting of a constant value for all variants, as recited in claim 17. Shin et al. does not disclose the NGS assay error profile depends on a DNA sample type, as recited in claim 18. Shin et al. does not disclose producing the synthetic alignment data produces for each simulated VAF value one or more BAM files, as recited in claim 19. Shin et al. does not disclose the statistical model is selected from the group consisting of a machine learning generative model or a biophysical generative model, as recited in claim 20.
However, the above limitations of claims 1, 13, and 17-20 were known in the art, before the effective filing date of the claimed invention, as shown by Escalona et al. 
Regarding claim 1, Escalona et al. reviews methods for simulating DNA sequencing data (Abstract), and discloses that existing sequencing platforms use distinct protocols resulting in datasets with different characteristics, and that simulators take into account many of these attributes, including the type of read, read length, and error rates  (i.e. one or more analytical factors) (pg. 461, col. 1, para. 2; Tables 1-2; Figure 2). Escalona et al. further discloses the simulation of sequencing data can take into account a specified number of reads (i.e. a measurement of the molecular count) (pg. 463, col. 2, para. 3).
Regarding claims 13 and 17-20, Escalona et al. further discloses that simulating the DNA sequence data introduces genomic variants using a given mutation rate in the simulated data based on a VCF file with known mutations (pg. 467, col. 1, para. 3 to col. 2, para. 1; Figure 2). While, Escalona et al. does not explicitly disclose a total coverage at the genomic position of the variant is used in the simulating, as recited in claim 13, this limitation is inherent in Escalona et al., as evidenced by Knaus et al.; Knaus et al. discloses that a VCF file typically stores genetic variation data (pg. 1, para. 1), including the read depth (i.e. total coverage) at each position of each variant in the file and the allelic depth at each variant (i.e. the number of reads supporting the variant) (pg. 3, para. 1-2), which define the variant allele frequency or mutation rate for the variant used in the simulation of Escalona et al. (see Applicant’s specification at para. [0050], which defines variant allele frequency). Escalona et al. further discloses obtaining an error profile with error parameters and distributions and using the error profile to simulate the sequencing data. (pg. 463, col. 2, para. 4 to pg. 465, col. 1, para. 1; Figure 2, e.g. error parameters), and that the error parameters for  a specific sequencing platform can be fixed (i.e. a constant value for all variants) (pg. 465, col. 1, para. 1), as recited in claim 17. Escalona et al. discloses producing simulated alignment data produces a BAM file (Figure 2), as recited in claim 19. Escalona et al. discloses the statistical model includes parameters that incorporate the biophysical process underlying the data generation (FIG. 2, e.g. parameters including inserts size, number of amplicons for simulating PCR amplification), qualifying the statistical model as a biophysical model, as recited in claim 20.
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of producing synthetic alignment data for the one or more simulated VAFs of Shin et al., to have used the biophysical model of simulating DNA of Escalona et al., which includes using a measured molecular count and analytical factors of the NGS assay, including an error profile that consists of a constant value for all variants and depends on a sample type, and the coverage at the genomic position of the variant to simulate the DNA alignment data, and further produce a BAM file for each of the one or more simulated VAFs, as disclosed by Escalona et al. (pg. 461, col. 1, para. 2; pg. 463, col. 2, para. 3 to pg. 465, col. 1, para. 1; pg. 467, col. 1, para. 3 to col. 2, para. 1; Figure 2; Tables 1-2). One of ordinary skill in the art would have been motivated to combine the methods of Shin et al. and Escalona et al. in order to produce sequencing data under controlled scenarios that complements real data that can be used to benchmark and evaluate sequencing results, including form genotyping algorithms (pg. 468, col. 1, para. 1 to col. 2, para. 1), given Shin et al. discloses using the simulated data to evaluate the limit of detection for genotyping calls (pg. 9, col. 1, para. 2). This modification would have had a reasonable expectation of success given both Shin et al. and Escalona et al. simulate DNA sequencing data including genetic variations, and thus the method of determining a limit of detection using the simulated sequencing data of Shin et al. would be equally applicable to the simulated sequencing data generated by Escalona et al. Therefore, the invention is prima facie obvious.

Claims 3-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Escalona et al., as evidenced by Knaus et al., as applied to claims 1-2 above, and further in view of Petrackova et al. (Standardization of Sequencing Coverage Depth in NGS: Recommendation for Detection of Clonal and Subclonal Mutations in Cancer Diagnostics, 2019, Frontiers in Oncology, pg. 1-6; previously recited). This rejection is previously recited.
Regarding claims 3-4, Shin et al. shows obtaining a user-defined sensitivity for calling a variant as positive (pg. 4, col.1 , para. 1 to col. 2, para. 1; Fig. 3, e.g. 95% sensitivity is chosen as recommended by the ACMG). Shin et al. shows obtaining a sensitivity for calling a variant as positive (pg. 4, col.1 , para. 1 to col. 2, para. 1; Fig. 3, e.g. 95% sensitivity required). Shin et al. discloses annotating the LOD at the nucleotide level for clinically relevant mutations (pg. 5, col. 2, para. 2), and that after variants were called at the positions defining variants as true positives and false negatives as the variants detected and undetected, respectively (pg. 8, col. 2, para. 5-6); therefore, Shin et al. discloses identifying negatively called variants as false negatives (i.e. equivocal) if the estimated sensitivity for that VAF is below the desired sensitivity.
Regarding claims 8-9, Shin et al. shows obtaining a sensitivity for calling a variant as positive (pg. 4, col.1 , para. 1 to col. 2, para. 1; Fig. 3, e.g. 95% sensitivity required). Shin et al. discloses estimating a limit of detection as the lowest simulated VAF detectable at a sensitivity greater than 95% for a particular NGS assay  (Figure 12, e.g. the limit of detection at a sequencing depth of 94x is a VAF of 10%). Shin et al. further discloses comparing the variant allele frequency to the limit of detection to distinguish between true negatives and false negatives due to a lack of statistical power (e.g. equivocal) (pg. 5, col. 2, para. 2; Suppl. Fig. 6, e.g. a variant with a VAF below the LOD % is a false negative). 
Regarding claims 10-11, Shin et al. discloses reporting the variant status (Suppl. Fig. 6, e.g. detection results are annotated with LOD to distinguish between true negatives and false negatives).

Shin et al. in view of Escalona et al., as evidenced by Knaus et al., as applied to claims 1-2 above, does not disclose the following limitations:
Regarding claims 3-4 and 8-9, Shin et al. in view of Escalona et al., as evidenced by Knaus et al., as applied to claims 1-2 above, does not disclose obtaining a user-defined minimal variant allele fraction of interest for said variant. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Petrackova et al; Petrackova et al. discloses software that takes as user-input a variant allele frequency for determining a minimum number of coverage and reads to detect the variant at a specific sensitivity (Figure 2), and further discloses the software can assist laboratories with the determination of the minimum proper coverage parameters for specific sequencing assay s(pg. 3, col. 2, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Shin et al. in view of Escalona et al., as evidenced by Knaus et al., as applied to claims 1-2 above, to have obtained a user-defined minimal variant allele fraction of interest for the variant, as shown by Petrackova et al. One of ordinary skill in the art would have been motivated to combine the method made obvious by Shin et al. in view of Escalona et al., as evidenced by Knaus et al., with the method of Petravkova et al. in order to assist laboratories with the determination of the minimum proper coverage parameters for specific sequencing assay, as shown by Petrackova et al.(pg. 3, col. 2, para. 3), given Shin et al. also discloses determining limits of detections (i.e. minimum proper coverage requirements) for specific VAFs (Suppl. Fig. 6). This modification would have had a reasonable expectation of success given both Petrackova et al. and Shin et al. utilize variant allele frequency information to determine a limit of detection or minimum sequence coverage requirements, and thus the software of Petrackova et al, which takes the user-defined variant allele fraction as input, would be equally applicable to the method of determining a limit of detection of Shin et al. Therefore, the invention is prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Escalona et al., as evidenced by Knaus et al., as applied to claims 1 above, and further in view of Xu et al. (Detecting very low allele fraction variants using targeted DNA sequencing and a novel molecular barcode-aware variant caller, 2017, BMC Genomics, 18:15, pg. 1-11; previously recited). This rejection is previously recited.
Regarding claim 12, Shin et al. discloses the sequencing assay uses a barcode (i.e. a molecular identifier) (pg. 8, col. 2, para. 3). 
Regarding claim 12, Shin et al. in view of Escalona et al., as evidenced by Knaus et al., as applied to claim 1 above, does not disclose estimating the molecular count in the NGS sequencing data according to a molecular barcoding measurements in the alignment data.  However, this limitation was known in the art, before the effective filing date, as shown by Xu et al.
Regarding claim 12, Xu et al. discloses counting a number of template molecules can be done by counting a number of unique barcodes rather than a number of total reads (i.e. estimating a molecular count in the NGS sequencing data), which reduces PCR resampling bias and improves quantification accuracy (pg. 2, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Shin et al. in view of Escalona et al., as evidenced by Knaus et al., as applied to claim 1 above, to have estimated the molecular count in the NGS sequencing data according to molecular barcoding measurements, as shown by Xu et al. (pg. 2, col. 2, para. 2). One of ordinary skill in the art would have been motivated to combine the method made obvious by Shin et al. in view of Escalona et al., as evidenced by Knaus et al. with the method of Xu et al. to have reduced PCR resampling bias and improve quantification accuracy of the sequencing data, as shown by Xu et al. (pg. 2, col. 2, para. 2). This modification would have had a reasonable expectation of success because Shin et al. shows the sequencing data uses barcodes (pg. 8, col. 2, para. 3), and thus the sequencing data of Shin et al. includes the molecular barcode information required for determining the estimate of a molecular count according to the method of Xu et al. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 10 June 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that the limitations of claim 1 are not directed at detecting true positives, but instead tailored to distinguish between false and true negatives, while in contrast, Shin is directed towards developing a solution able to call a variant at low frequency, and thus Applicant disagrees that Shin et al. discloses the limitation of claim 1 of “identifying from the alignment data, with a variant caller, that said variant does not have a positive call status” (Applicant’s remarks at pg. 22, para. 3-5). Applicant remarks that the approach disclosed above in Shin for gathering the simulated alignment data is empirical and specific to a certain solution, in contrast to the LOD estimation method recited in claim 1 which instead obtains LOD data by modeling (Applicant’s remarks at pg. 23, para. 1 to 25, para. 1).
This argument is not persuasive. First, Shin et al. explicitly discloses comparing the variant allele frequency to the limit of detection to distinguish between true negatives and false negatives due to a lack of statistical power (e.g. equivocal) (pg. 5, col. 2, para. 2; Suppl. Fig. 6, e.g. a variant with a VAF below the LOD % is a false negative), as recited in dependent claims 8-9. Specifically regarding the limitation of “identifying from the alignment data, with a variant caller, that said variant does not have a positive call status”, Shin discloses “Without an LOD, when a variant is not called at a given position, it is difficult to distinguish between  the true absence of the variant and the lack of statistical power to detect one” (pg. 5, col. 2, para. 1), and using the estimated limit of detection to distinguish between true negatives and false negatives of variant calls made by a variant caller (pg. 8, col. 1, para. 8 to col. 2, para. 1; Suppl. Fig. 6); accordingly, Shin et al. discloses identifying variants that do not have a positive call status (e.g. negatives), as claimed, given Shin et al. then determines whether the variant with the negative call status is a true or false negative. 
Regarding the production of the synthetic alignment data of Shin et al., this argument is not persuasive because it does not take into account Escalona et al., which is used to show this claimed feature. While Shin et al. discloses generating synthetic alignment data and using said data in estimating a limit of detection, Escalona et al. is used to disclose the claimed features of producing the synthetic alignment data using statistical models using molecular counts and the one or more analytical factors of the NGS assay, as claimed and discussed in the above rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant remarks Shin does not teach the one or more analytical factors of the NGS assay as recited in amended claim 1, and that the “sequencing depth” of Shin et al. is not an analytical factor of the NGS assay (Applicant’s remarks at pg. 15, para. 1).
This argument is not persuasive. The term “analytical factors of the NGS assay” was rejected under 35 U.S.C. 112(b) above, and was interpreted to refer to refer to any number/value related to the NGS assay, as suggested by the examples of the analytical factors in para. [0039] of Applicant’s specification. A “sequencing depth” of an NGS data refers to an aspect of a next-generation-sequencing assay, and thus is considered an “analytical factor of the NGS assay”. Clarification is requested regarding the term “analytical factors of the NGS assay”, given the definition and examples provided in Applicant’s specification did not clearly set forth the metes and bounds of the term. Nor does Applicant explain why a “sequencing depth” would not be considered an analytical factor of an NGS assay and/or why the definition provided by the specification excludes a sequencing depth. 

Applicant remarks that dependent claims 2-20 must be withdrawn for at least the same reasons as independent claim 1 (Applicant’s remarks at pg. 25, para. 2).
This argument is not persuasive for the same reasons discussed above for claim 1.

Conclusion
No claims are allowed.
Claims 14-16 are free of the art for the reasons discussed in the Office action mailed 10 March 2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631